ICJ_101_LandMaritimeBoundary-Interpretation_CMR_NGA_1999-03-25_JUD_01_PO_01_EN.txt. 42

DISSENTING OPINION OF VICE-PRESIDENT
WEERAMANTRY

Judgment on preliminary objections — Applicability of Article 60 — Inter-
pretation may not be sought to seek revision or reopen matter which is res judi-
cata, or for gaining time — Substantial nature of Nigeria's request — Need to
differentiate between additional facts and additional incidents — Need to dif-
ferentiate between facts confirmatory of border disputes and facts giving rise to
international responsibility — Critical date for ascertaining substance of Appli-
cation — Obligation of Court to construe “additional facts”.

Though rarely invoked ', and subject to strict limitations, the right of a
party to seek clarification of a judgment, in the event of a dispute as to its
meaning and scope, is an important part of the scheme of rights con-
ferred on litigants by the Statute of the Court. In a sense, it carries to its
logical completion the process of adjudication of the matters that come
before the Court. Since I am in disagreement with some parts of the
Court’s Judgment, I feel obliged, in view of the importance of the prin-
ciples involved, to set out the reasons for my disagreement in some detail.

I agree with the Court’s conclusion that the Application of Nigeria
meets the conditions laid down in Article 60 of the Statute of the Court
for the purpose of giving the Court jurisdiction to entertain Nigeria’s
request for interpretation of the Judgment. However, for reasons which
I shall set out, I find that I am not in agreement with the Court’s conclu-
sion that the request of Nigeria is inadmissible. It is my respectful view
that Nigeria’s request is legally admissible, and should have been enter-
tained by the Court. The clarification, one way or the other, of the matter
raised by Nigeria would also have achieved the great practical advantage
of placing both Parties on clearer ground regarding the exact ambit of
their future conduct of these proceedings.

Before addressing this particular matter, I would like to associate
myself also with the Court’s observation that “a judgment on preliminary

' Apart from the present Application, there have been four cases before the Permanent
Court of International Justice and the present Court: Treaty of Neuilly, Article 179,
Annex, Paragraph 4 (Interpretation), Judgment No. 3; Interpretation of Judgments Nos.
7 and 8 (Factory at Chorzéw); Request for Interpretation of the Judgment of 20 Novem-
ber 1950 in the Asylum Case; Application for Revision and Interpretation of the Judgment
of 24 February 1982 in the Case concerning the Continental Shelf (Tunisia/Libyan Arab
Jamahiriya) (Tunisia v. Libyan Arab Jamahiriya).

15
43 REQUEST FOR INTERPRETATION (DISS. OP. WEERAMANTRY)

objections, just as well as a judgment on the merits, can be the object of
a request for interpretation” (para. 10). Even in preliminary objections,
there may well be some aspect which genuinely needs clarification. Con-
siderations of fairness in the presentation of one’s case, as well as the
right of a party to know precisely what the Court has decided, cannot be
overridden by the circumstance that the Court is operating within the
framework of its preliminary objections to jurisdiction. Such a technical
and procedural consideration cannot in principle deprive a party of its
substantive right to seek clarification of a matter so crucial to it as the
meaning of the Court’s judgment. The principle of affording parties such
essential assistance as they are entitled to, in terms of the Court’s Statute
and Rules, cannot vary, depending on whether the proceedings are in
regard to preliminary objections or at the stage of hearing upon the
merits. This is all the more so, having regard to the fact that Article 79,
paragraph 7, of the Rules expressly gives to the Court’s decision on
preliminary objections the status and form of a judgment.

The Court must therefore consider, irrespective of the preliminary con-
text of the proceedings, the entitlement of a party to seek clarification of
the Court’s judgment. In proceedings upon the merits as well as in pre-
liminary objections proceedings, there are of course certain clear limita-
tions to the entitlement of parties to resort to Article 60. They may not,
for example, under the guise of an application under Article 60, attempt
to seek revision of a judgment or reopen a matter which is already res
judicata, Nor are parties entitled, in any circumstances, to use a request
for clarification as a device for gaining time. All of these are to be dis-
countenanced, and the Court will in no way lend its assistance to such
procedures.

The request by Nigeria for interpretation is, on the contrary, of a sub-
stantial character affecting the very presentation of its case. Whether
Cameroon may present additional incidents, as opposed to additional
facts, in terms of the Judgment, seems to me to raise an important ques-
tion which needs clarification from the point of view of adequate prepa-
ration and presentation of Nigeria’s position. The question arises from
the phraseology in paragraph 99 of the Judgment of 11 June 1998 which
indicates that it has become an established practice for States submitting
an application to the Court to receive the right to present “additional
facts” and legal considerations. The Court indicates in that para-
graph that the limit of the freedom to present such facts and considera-
tions is that the result is not to transform the dispute brought before the
Court into another dispute which is different in character.

It is necessary at this stage to advert to some of the background
features of this particular case.

Border incidents were alleged by Cameroon, both to show that the
boundary is in dispute, and as giving rise to international responsibility
on the part of Nigeria. The legal significance of these incidents thus falls

16
44 REQUEST FOR INTERPRETATION (DISS. OP. WEERAMANTRY)

into two distinct categories. Fresh incidents not pleaded initially may, on
the one hand, reinforce the contention that the boundary is in dispute.
They may, on the other hand, not involve a challenge to the boundary,
but have other implications. Indeed, the Court has expressly recognized
this possibility in paragraph 90 of its Judgment when it observed, “[hlow-
ever, not every boundary incident implies a challenge to the boundary”.
In the event that such fresh incidents are relevant as the basis of a claim
of international responsibility, they would constitute fresh claims subse-
quent to the joinder of issue between the parties. As separate claims, each
claim would be based upon its own particular facts, each claim would
stand or fall independent of the others, and each claim would give rise to
a separate item of relief distinct from the relief flowing from other and
different incidents which have already been pleaded.

When, therefore, there is a reference to subsequent facts, there are two
clear distinctions that need to be drawn, namely:

(1) the distinction, on the one hand, between proof of new facts support-
ive of an incident already alleged, and new facts which constitute a
new incident in themselves; and

(2) the distinction between new facts which are confirmatory of the exis-
tence of a boundary dispute and new facts which, in the form of new
incidents, are averred as the basis of claims of State responsibility.

Do “additional facts”, as referred to in the Judgment, refer compre-
hensively to all these categories of fact, irrespective of whether they are
fresh facts relating to incidents already pleaded, or fresh incidents; and
irrespective also of whether they are confirmatory of a border dispute or
the basis of claims of State responsibility?

These are the questions in respect of which Nigeria seeks clarification.
Bearing in mind that the object of a request for clarification, as stated in
Factory at Chorzow is “to enable the Court to make quite clear the points
which had been settled with binding force in a judgment” ?, it seems to me
that this object is fully satisfied by Nigeria’s request.

Certainly the phraseology used in the Judgment could be construed so
as to include fresh incidents, as opposed to fresh facts, and facts con-
firmatory of a boundary dispute as well as facts unrelated to boundary
disputes which are the basis of claims of State responsibility. Since it can
comprise facts in all these categories which have occurred after the filing
of pleadings, there is a substantial difficulty facing the party that has
to reply to them. It is in respect of this difficulty that Nigeria seeks
clarification.

? Interpretation of Judgments Nos. 7 and 8 (Factory at Chorzow), Judgment No. 11,
1927, P.C.LJ., Series A, No. 13, p. 11. See also Manley O. Hudson, The Permanent Court
of International Justice, 1972, Louis B. Sohn (ed.). p. 59.

17
45 REQUEST FOR INTERPRETATION (DISS. OP. WEERAMANTRY)

The basic principle that the new facts should not transform the dispute
into one of a different character may well be transgressed by the presen-
tation of new facts which amount to new claims in the sense of being
fresh claims of international responsibility. There is therefore a substan-
tive basis for Nigeria’s claim for clarification, in addition to the purely
procedural one discussed. It is to be noted in this connection that a sub-
stantial part of Cameroon’s Memorial? deals with the international
responsibility of Nigeria, so that this represents an important aspect of
Cameroon’s case. Chapter 6 of this Memorial is entirely devoted to “The
Internationally Wrongful Acts Attributable to Nigeria”, and para-
graph 6.01 of this Chapter reads:

“The Federal Republic of Nigeria does not just formally dispute
the frontier between it and Cameroon; it is also engaged in various
activities contrary to general international law and to a variety of
international legal instruments to which it 1s a party.”

A number of wrongful acts are then alleged, and the Memorial goes on to
set out Cameroon’s entitlement to reparation for the damage caused to
the Republic of Cameroon and to its nationals*. Each of these separate
acts would presumably be the subject of claims by the Republic for dam-
ages sustained by itself as well as by its nationals. It would have to be
independently proved, and even though it is subsequent to the date of the
Application, Nigeria would have to marshal the necessary evidence to
rebut it, quite independently of such other evidence as it might have
assembled to rebut other and distinct claims arising from other and dis-
tinct incidents.

Consequently, the question whether Cameroon can, under the Court’s
Judgment, add fresh incidents, each of which may ground a separate
claim, is a question of great moment to Nigeria. The question arises
whether fresh incidents giving rise to fresh claims for compensation are
included within the terms of the Court’s Judgment.

If such incidents are permitted to be brought in, where does one
draw the line? Nigeria’s Application seeks clarification of this issue,
and I] believe Nigeria is entitled to seek that clarification.

Nigeria accepts that a party is entitled to present additional facts relat-
ing to incidents already pleaded. even if those facts should be discovered
at a point of time subsequent to the filing of pleadings. They still relate to
the incidents alleged, and it is quite conceivable that additional material

* Around 50 pages in Part I of the Observations on the Nigerian Preliminary Objec-
tions, pp. 283-335.
+ Pp. 636-648.

18
46 REQUEST FOR INTERPRETATION (DISS. OP. WEERAMANTRY)

in support of the incidents alleged may be uncovered at a later point of
time.

This is a totally different situation from the entitlement of a party to
plead fresh incidents arising subsequent to its earlier pleadings on the
basis of which its opponent was brought to Court. While opening the
door to a variety of new allegations being made, and altogether fresh
incidents being referred to right up to the time of hearing, it raises ques-
tions also as to the critical date for the purpose of ascertaining what con-
stitutes a party’s claim. Does a party’s claim consist of a situation as
prevailing at the date of the claim, or is it open to a party, without any
limitation of time, to keep averring and pleading fresh incidents that
occur right up to the date of hearing? If not right up to the date of hear-
ing, what is the cut-off point?

If such possibilities exist of expanding the content of an application
after the application has been filed, this would have major implications in
relation to procedure and the conduct of proceedings.

This Court held in Lockerbie* that the relevant date for determining
the admissibility of an application is the date of its filing. This was but a
specific application of the general rule that the critical date for assessing
a party’s claim is its date of institution. It is by reference to that date
that it will be ascertained whether the applicant has a justiciable and
admissible claim, and it is by reference to that date that the content
of that claim will be determined. In regard to content, it will no doubt be
possible for a claim to be increased subsequent to institution by such addi-
tions as claims to continuing damages or interest, which are intrinsically
linked to the claim already made, but it would at least prima facie appear
to be contrary to principle that new claims based on new incidents and
new evidence may be added, where these have arisen after that date.
Applicants, like plaintiffs, come into court on the basis that they have a
justiciable claim at the date of the application, and that is the date by
which, prima facie at any rate, their claim would be judged, whether in
regard to admissibility or content. The content of that complaint would
not ordinarily be capable of expansion by incidents arising after the
date of the application, unless the Court so indicates. A party is entitled,
in case of doubt, to know whether the Court’s order gives such an indi-
cation.

Another way of viewing this matter is to consider that a dispute must

5 Questions of Interpretation and Application of the 1971 Montreal Convention arising
from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom), Pre-
liminary Objections, 1 C.J. Reports 1998, p. 26, para. 44; and Questions of Interpretation
and Application of the 1971 Montreal Convention arising from the Aerial Incident at
Lockerbie (Libyan Arab Jamahiriya v. United States of America), Preliminary Objec-
tions, L.C.J. Reports 1998, p. 130, para. 43.

19
47 REQUEST FOR INTERPRETATION (DISS. OP. WEERAMANTRY)

exist at the time of the application. That is the critical date for examining
both the existence and the substance of the dispute. If the facts then exist-
ing were not sufficient to form the basis of a party’s claim, that insuffi-
ciency cannot be supplied by the introduction of later incidents to shore
up that insufficiency. A party’s case must be tested as it was on the date
of filing of the application — and this is the critical date for determining
whether it has approached the Court with a cause of action which is ripe
for hearing.

This considerable practical distinction between the allegation of fresh
facts and the allegation of fresh incidents, and the equally significant dis-
tinction between new facts confirmatory of a boundary dispute and new
facts forming the basis of State responsibility, entitle a party, in my view,
to know which category is comprehended within the terms of a Court
order allowing a party to present additional facts. If, as stated in Applica-
tion for Revision and Interpretation of the Judgment of 24 February 1982
in the Case concerning the Continental Shelf (Tunisia/Libyan Arab Jama-
hiriya) { Tunisia v. Libyan Arab Jamahiriya), a condition of admissibility
to a requirement for interpretation is that the real purpose of the request
should be to obtain an interpretation, it is my view that this precondition
to admissibility is satisfied in the present case.

F respectfully take the view, therefore, that Nigeria’s request for clari-
fication is not inadmissible, and that Nigeria is entitled to ask the Court
for guidance on the question whether the terms of its Judgment admitted
the possibility of future incidents being urged by Cameroon. This is
clearly a dispute as to the meaning or scope of the Judgment, which the
Court is under an obligation to construe under Article 60 at the request
of a party seeking clarification.

In so concluding, I wish to stress that this view casts no reflection
whatsoever upon the phraseology adopted in the Judgment. A judgment,
however well crafted, could well embody phraseology which, in the con-
text of a given set of circumstances, may require some clarification. It is
one of those incidents of litigation which the judicial experience of ages
has shown may arise from time to time, and it is precisely for this reason
that Article 60 of the Court’s Statute made such clear provision for the
right to interpretation. Indeed, the Article was drafted so strongly as to
cast the Court’s duty in imperative terms: “In the event of a dispute as to
the meaning or scope of the judgment, the Court shall construe it upon
the request of any party” (emphasis added). I refer in this context to the
Factory at Chorzôw case where the Permanent Court observed that
where there is a difference of opinion as to whether a particular point has
or has not been decided, this comes within the terms of the provision
in question (Art. 60), “and the Court cannot avoid the duty incumbent

®LCJ. Reports 1985, p. 223. See, also, Asylum case, 1. C.J. Reports 1950, p. 402.

20
48 REQUEST FOR INTERPRETATION (DISS. OP. WEERAMANTRY)

upon it of interpreting the judgment in so far as necessary, in order to
adjudicate upon such a difference of opinion” (emphasis added). This is
part of a passage in the Factory at Chorzôw Judgment’ which, in the
words of Rosenne, has become the classic statement of the law on this
point’,

A difference of opinion has clearly arisen here, with Nigeria contend-
ing for one interpretation, and Cameroon for another. Either interpreta-
tion can well be attributed to the passage, thus giving rise to a genuine
doubt regarding the meaning and scope of the Judgment. In the interests
of justice, parties would be entitled, when a genuine doubt arises regard-
ing the meaning or scope of a judgment, to ask for clarification, and this
is especially so when such a construction is necessary for the proper con-
duct of their proceedings and the proper presentation of their case.

For these reasons, I conclude that both in the interests of justice and in
terms of the express provisions of Article 60, Nigeria is entitled to seek a
construction of the Judgment by the Court.

(Signed) Christopher Gregory WEERAMANTRY.

7 Interpretation of Judgments Nos. 7 and 8 (Factory at Chorzéw), Judgment No. 11,
1927, P.CLJ., Series A, No. 13, pp. 11-12.

8 Shabtai Rosenne, The Law and Practice of the International Court, 1920-1996,
Vol. HI, 1997, p. 1679.

21
